Citation Nr: 0028854	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
hemorrhoids/anal fistula.


INTRODUCTION

The veteran served on active duty from December 1980 to May 
1992; in served in the Southwest Asia theater in support of 
Operation Desert Shield and Desert Storm.  In July 1999 the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a respiratory disorder, to include as 
the result of an undiagnosed illness, granted entitlement to 
a 10 percent evaluation for residuals of an injury to the 
left second, third, and fourth fingers, and remanded the 
issue of entitlement to a compensable evaluation for 
postoperative hemorrhoids/anal fistula to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development, which included an 
August 1999 VA letter attempting to obtain any additional 
evidence or relevant information from the veteran.  The case 
was returned to the Board in October 2000.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the increased rating issue on appeal has been 
obtained.

2.  The veteran has constant slight impairment of sphincter 
control, but does not have involuntary bowel movements or 
more than moderate hemorrhoids.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hemorrhoids/anal 
fistula have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7335, 
7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to a compensable 
evaluation for hemorrhoids/anal fistula is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of this claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hemorrhoids/anal fistula.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

According to a report from Wendell K. Clarkston, M.D., which 
appears to be dated in November 1993, the veteran had 
asymmetric anal sphincter pressure with evidence of mild 
sphincter injury, which could potentially contribute to 
leakage of stool after bowel movements.

On VA examination in September 1994, the veteran said that he 
had had a hemorrhoidectomy about two years earlier and that 
he did not have a current problem, except for occasional 
slight leakage after bowel movement.  Physical examination 
revealed a well-healed anus following surgery without 
complication.  The diagnosis was status post operation for 
hemorrhoids/anal fissure.

According to an April 1995 Gulf War examination report, the 
veteran said that he had had discharge since fissure surgery.  
On examination, there were no rectal fissures or masses 
palpable and no hemorrhoids.  It was considered questionable 
whether the veteran had a fistula on the left side of the 
rectal area.

On VA examination in April 1996, the veteran complained of 
daily fecal leakage, primarily during the daytime, with 
diarrhea about once a week.  There was no evidence of anemia.  
The diagnosis was fecal incontinence secondary to previous 
surgical procedure, rule out proctocolitis.

A May 1996 VA sigmoidoscopy did not reveal any evidence of 
hemorrhoids, polyps, masses, mucosal abnormalities, vascular 
malformations, or diverticular disease.  It was noted that 
the findings did not explain the veteran's symptoms of 
increased soiling since the rectal fissure repair in 1992.
The veteran underwent a VA general medical examination in 
July 1997.  On digestive system examination, the veteran did 
not complain of any diarrhea, constipation, or hemorrhoids.

VA outpatient records dated in March and April 1998 reveal 
that it was noted in April that a "sig from 1996 was nl."  
The assessment was anal deformity causing fecal leakage.

On VA examination in June 2000, the veteran complained of 
daily soiling of his underwear.  He said that he did not have 
any significant rectal complaints and that his 
gastrointestinal problem was under good control with 
medication unless he eats spicy food.  Physical examination 
revealed fair sphincter tone.  He was able to contract the 
sphincter although it was noted that it did not appear 
particularly strong.  The anus was essentially negative, with 
no evidence of either internal or external hemorrhoids.  No 
soiling was found on inspection of the veteran's underwear.  
The pertinent diagnosis was history of mild symptoms 
following fistula-in-ano operation in 1990, with minor 
staining of the shorts and no pain on bowel movement.  It was 
noted that the veteran was taking a bulk laxative which had 
improved his symptoms.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A fistula in ano is rated as for impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335.  A zero 
percent evaluation is assigned for impairment of sphincter 
control that is healed or slight, without leakage; a 10 
percent evaluation is warranted for impairment of sphincter 
control that is constant slight or occasional moderate 
leakage; a 30 percent evaluation is warranted for impairment 
of sphincter control involving occasional involuntary bowel 
movements, necessitating the wearing of a pad.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.

A zero percent evaluation is assigned for hemorrhoids, 
external or internal, that are mild or moderate; a 10 percent 
evaluation is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excess redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The evidence of record indicates that the veteran's only 
rectal complaint is daily soiling of his underwear from 
leakage.  According to a report from Dr. Clarkston, there was 
evidence of mild sphincter injury.  Fecal incontinence was 
diagnosed on VA examination in April 1996 and an anal 
deformity causing fecal leakage was diagnosed on outpatient 
records dated in April 1998.  The veteran complained on VA 
examination in June 2000 of daily soiling of his underwear, 
and the diagnosis was of mild symptoms involving minor 
staining of the shorts.  Consequently, the Board concludes 
that the disability picture for the veteran's 
hemorrhoids/anal fistula more nearly approximates the 
criteria for a compensable evaluation of 10 percent involving 
constant slight impairment of sphincter control under 
Diagnostic Code 7332.  However, since the veteran does not 
complain, and there is no recent evidence, of involuntary 
bowel movements necessitating the wearing of a pad, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7332.  Moreover, since there are no 
complaints or objective evidence of hemorrhoids with bleeding 
and anemia, or of fissures, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 7336.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not show that the veteran has required 
frequent hospitalizations for his postoperative 
hemorrhoids/anal fistula or that the manifestations of the 
disability are unusual or exceptional.  Moreover, the 
evidence does not show that the disability causes any 
significant interference with employment.  In sum, there is 
no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the 10 percent rating granted in this 
decision.  Therefore, the Board has determined that referral 
of the case for extra-schedular consideration is not in 
order.


ORDER

A 10 percent evaluation for hemorrhoids/anal fistula is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

